          21-03009-hcm
El Paso County - County CourtDoc#1-58
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  55 Pg 17:57
                                                                                           10/28/2020   of AM
                                                           5                                 Norma Favela Barceleau
                                                                                                                 District Clerk
                                                                                                              El Paso County
                                                                                                              2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                      §          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                   §
                                                              §
                    Plaintiffs,                               §
                                                              §
            v.                                                §
                                                              §          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                        §
            PDG PRESTIGE, INC., MICHAEL                       §
            DIXSON, SURESH KUMAR,                             §
            AND BANKIM BHATT,                                 §
                                                              §
                    Defendants.                               §          EL PASO COUNTY, TEXAS

                    PLAINITFFS’ OBJECTION TO DEFENDANTS BANKIM BHATT’S AND
                  SURESH KUMAR’S MOTION TO EXTEND TIME LIMIT OF DEPOSITIONS

                    Plaintiffs Westar Investors Group, LLC (“Westar”), Suhail Bawa (“Bawa”) and Saleem

            Makani (“Makani”) (collectively “Plaintiffs”) file this objection to Defendants Bankim Bhatt’s

            (“Bhatt”) and Suresh Kumar’s (“Kumar”) motion to extend time limit of depositions.

                    1.      As the Court is aware, there is a hearing set on October 28, 2020 on Plaintiffs’

            motion to quash the notices of deposition of Bawa and Makani, filed on October 13, 2020, and

            Bhatt’s response and motion to strike same, filed on October 16, 2020. Plaintiffs filed their reply

            in support of their motion to quash and response to Bhatt’s motion to strike on October 26, 2020.

                    2.      That same day, October 26, 2020, Defendant Kumar filed a motion to extend time

            limit of depositions, in which he asks the Court to order that the time limit for the depositions of

            Bawa and Makani be extended from 6 hours each, as proscribed by TEX. R. CIV. P. 199.5(c), to

            12 hours each (“Kumar’s Motion to Extend”).

                    3.      The filing of this Motion on October 26 was the first time Kumar – or any other

            party in this case – ever put Plaintiffs on notice that he intended for Bawa and Makani to be

            deposed for more time than what is mandated by the Texas Rules of Civil Procedure.



                                                             1
21-03009-hcm Doc#1-58 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 55 Pg 2 of
                                        5



         4.      No notice of hearing has been filed and served on the parties with respect to

  Kumar’s Motion to Extend.

         5.      On October 27, 2020, Defendant Bhatt filed a joinder in Kumar’s motion to

  extend time limit of depositions (“Bhatt’s Motion to Extend”). In it, Bhatt asks the Court to not

  only order that Bawa and Makani sit for depositions as requested in his previously filed response

  to Plaintiffs’ motion to quash, but that the Court order their depositions be extended to double

  the time limit in the Texas Rules of Civil Procedure – 12 hours each – and that the depositions

  take place every day for the entire week of November 16-20, 2020.

         6.      The filing of Bhatt’s Motion to Extend on October 27 was the first time Bhatt

  ever put Plaintiffs on notice that he intended for Bawa and Makani to be deposed for more time

  than what is mandated by the Texas Rules of Civil Procedure.

         7.      No notice of hearing has been filed and served on the parties with respect to

  Bhatt’s Motion to Extend.

         8.      However, based on the language of Bhatt’s Motion to Extend, it appears he

  intends to ask the Court to consider and rule on said Motion at the previously scheduled hearing

  on Plaintiffs’ motion to quash on October 28, 2020 – less than 24 hours after the filing of Bhatt’s

  Motion to Extend.

         9.      Again, there has been no notice of hearing served with respect to Bhatt’s Motion

  to Extend and Kumar’s Motion to Extend as mandated by Texas Rule of Civil Procedure 21 and

  Local Rule 3.03(B) of the Court, and Plaintiffs thus object to the Court hearing, considering or

  ruling on Bhatt’s Motion to Extend and Kumar’s Motion to Extend at the October 28, 2020

  hearing.




                                                  2
21-03009-hcm Doc#1-58 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 55 Pg 3 of
                                        5



         10.     Plaintiffs further object to the Court hearing, considering, or ruling on Bhatt’s

  Motion to Extend and Kumar’s Motion to Extend at the October 28, 2020 hearing because

  Plaintiffs were not provided with at least three days’ notice of hearing on same as mandated by

  TEX. R. CIV. P. 21(b), nor could they have been since both Motions were filed less than 3 days

  before the October 28, 2020 hearing.

         11.     Plaintiffs further object to the Court hearing, considering or ruling on Bhatt’s

  Motion to Extend and Kumar’s Motion to Extend at the October 28, 2020 hearing because

  Kumar and Bhatt failed to confer with Plaintiffs prior to filing the Motions or setting for hearing

  as required by TEX. R. CIV. P. 191.2 and Local Rule 3.03(A).

         12.     In fact, as stated above, the first time it was ever brought to Plaintiffs’ attention

  that any party would want double the time proscribed in the Rules for each of Bawa’s and

  Makani’s depositions was in Kumar’s Motion to Extend and Bhatt’s Motion to Extend

  themselves – both of which were filed just hours ago without either party ever conferring with

  Plaintiffs as to whether they would agree to any extension of the time limit for these depositions.

         13.     In conclusion, Bhatt goes to great lengths in his pleadings to complain about

  Plaintiffs’ alleged failure to confer with respect to Bawa’s and Makani’s depositions. However,

  Bhatt’s behavior in trying to convince the Court to order on October 28 that Bawa’s and

  Makani’s deposition times be doubled without providing adequate notice to Plaintiffs or ever

  conferring with Plaintiffs is equally inappropriate, if not more so.

         14.     Accordingly, the Court cannot grant any relief sought in Bhatt’s Motion to Extend

  and Kumar’s Motion to Extend and should refuse to consider same at the October 28, 2020

  hearing.




                                                    3
21-03009-hcm Doc#1-58 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 55 Pg 4 of
                                        5



                                                PRAYER

          For these reasons, Plaintiffs object to Defendants Bankim Bhatt’s and Suresh Kumar’s

  motion to extend time limit of depositions and respectfully request that the Court not consider or

  rule on same, and for all other relief to which Plaintiffs are justly entitled.

                                                          Respectfully submitted,

                                                          BROWN FOX PLLC

                                                          By: /s/ Eric C. Wood
                                                          Eric C. Wood
                                                          State Bar No. 24037737
                                                          8111 Preston Road, Suite 300
                                                          Dallas, Texas 75225
                                                          Phone: (214) 327-5000
                                                          Fax: (214) 327-5001
                                                          Email: eric@brownfoxlaw.com

                                                          ATTORNEYS FOR PLAINTIFFS
                                                          WESTAR INVESTORS GROUP, LLC
                                                          SUHAIL BAWA AND SALEEM MAKANI




                                                     4
21-03009-hcm Doc#1-58 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 55 Pg 5 of
                                        5



                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing has been
  forwarded in accordance with the Texas Rules of Civil Procedure to all counsel of record via the
  electronic filing system on the 28th day of October, 2020.


                                                     /s/ Eric C. Wood
                                                     Eric C. Wood




                                                 5
